FILED
                             NOT FOR PUBLICATION                              AUG 24 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JUAN PABLO PACHECO-GARCIA,                       No.   15-71674

               Petitioner,                       Agency No. A205-412-379

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Juan Pablo Pacheco-Garcia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order denying his request for a

continuance. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion for a continuance, and review de novo questions

of law. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny in part

and grant in part the petition for review.

      The agency did not abuse its discretion in denying Pacheco-Garcia’s request

for a fourth continuance where he did not demonstrate good cause. See 8 C.F.R.

§ 1003.29; Ahmed, 569 F.3d at 1012 (factors considered in determining whether

the denial of a continuance constitutes an abuse of discretion include the nature of

the evidence excluded as a result of the denial). In addition, the agency’s denial of

a continuance to seek new counsel did not violate Pacheco-Garcia’s right to

counsel, where the IJ had deemed his application for relief abandoned. See Ram v.

Mukasey, 529 F.3d 1238, 1242 (9th Cir. 2008) (an IJ may “determine, in the

absence of a showing of good cause for an additional continuance, that the right to

counsel has been forfeited”); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000).

      We reject Pacheco-Garcia’s contentions that the BIA ignored certain

arguments, failed to provide a reasoned explanation for its actions, and incorrectly

applied the pertinent legal standard. See Najmabadi v. Holder, 597 F.3d 983, 990

(9th Cir. 2010) (“[The BIA] does not have to write an exegesis on every

contention. What is required is merely that it consider the issues raised, and

announce its decision in terms sufficient to enable a reviewing court to perceive


                                             2                                   15-71674
that it has heard and thought and not merely reacted.” (citation and quotation marks

omitted)); Lata, 204 F.3d at 1246 (requiring error and substantial prejudice to

prevail on a due process claim).

      Because the BIA did not address Pacheco-Garcia’s contentions regarding

voluntary departure, we remand for the BIA to consider these contentions in the

first instance. See Montes-Lopez v. Gonzales, 486 F.3d 1163, 1165 (9th Cir. 2007).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                   15-71674